UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 2/28/10 The following N-CSR relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for these series, as appropriate. Dreyfus Conservative Allocation Fund Dreyfus Growth Allocation Fund Dreyfus Moderate Allocation Fund FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 8 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 11 Financial Highlights 12 Notes to Financial Statements 22 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Conservative Allocation Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Conservative Allocation Fund, covering from the funds inception, October 1, 2009, through February 28, 2010. Equity markets began the reporting period in the midst of a broad-based rebound in security prices, as global credit markets showed improvements and an economic recovery gained momentum in the United States and around the world.The risk trade, in which assets are shifted from conservative to more aggressive investments to take advantage of improving market conditions, profited the most in this more constructive environment. According to our Chief Economist, sustained global and U.S. economic expansion should proceed at an above-trend pace in 2010, the result of macroeconomic stimulation adopted by nearly every country in the world over the last year.As for the stock market, investors probably will need to be more selective as the risk trade runs its course. Instead, positive returns over the foreseeable future are more likely to be delivered through a selective security evaluation process that favors active investors.And while the magnitude of returns, in all likelihood, should moderate this year relative to the extraordinary rebound since March 2009, we believe there will be many opportunities for investors over the months to come.As always, your financial advisor can help you identify those opportunities and recommend appropriate ways for you to align them with your current needs, future goals and attitude toward risk. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation March 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of the funds inception, October 1, 2009, through February 28, 2010, as provided by Phillip N. Maisano, Richard B. Hoey,A. Paul Disdier, William J. Reilly, CFA, Christopher E. Sheldon, CFA, and Keith L. Stransky, CFA, Portfolio Managers Fund and Market Performance Overview For the period between the funds inception on October 1, 2009, and February 28, 2010, Dreyfus Conservative Allocation Fund produced a total return of 3.46%. 1 In comparison, the funds benchmark, the Standard & Poors 500 Composite Stock Price Index produced a total return of 5.39% for the same period. The secondary customized blended index composed of 40% Standard and Poors 500 Composite Stock Price Index and 60% Barclays Capital U.S. Aggregate Bond Index, achieved 3.43% for the same period. 2 The fund began operations in the midst of sustained rallies in the U.S. stock and bond markets as economic and market conditions continued to improve in the wake of a severe recession and financial crisis. The fund produced a lower return than its benchmark, primarily due to the higher-quality biases of the funds underlying investments during a time when lower-quality securities led the rebound. The Funds Investment Approach Dreyfus Conservative Allocation Fund seeks current income with some consideration for capital appreciation. In pursuing its goal, the fund normally allocates 40% of its assets to equity securities and 60% of its assets to fixed-income securities. The fund achieves its targeted asset allocation mix by investing in other mutual funds that are advised by The Dreyfus Corporation (Dreyfus). In turn, the underlying funds invest in a wide range of equity and fixed income securities, including U.S. large-, mid- and small-cap equities; international, global and emerging-market equities; and U.S. and international fixed-income securities. The funds portfolio managers, who comprise the Dreyfus Investment Committee, select the underlying funds based on their investment objectives and management policies, portfolio holdings, risk/reward profiles, The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) historical performance, and other factors. As of February 28, 2010, the fund may invest in any of 33 underlying funds identified by the Dreyfus Investment Committee, which generally will select only certain, and not all, of the underlying funds for investment at any given time. Economic Recovery Fueled Market Gains The reporting period saw the continuation of an economic recovery that had begun earlier in 2009.Although unemployment and foreclosure rates remained high, improved manufacturing activity and an apparent bottoming of residential housing prices helped boost confidence among businesses, consumers and investors. In addition, a banking crisis that led to the failures of major global financial institutions continued to ease, helping to support improved investor sentiment. Stocks and bonds in the United States and international markets generally rallied during the economic recovery. As was the case since the market rallies began earlier in 2009, U.S. investors generally continued to search for bargains among lower-quality stocks and higher yielding bonds that had been severely punished during the downturn. Similarly, international investors typically favored the emerging markets over slower growing developed markets. In contrast, traditional safe havens such as U.S.Treasury securities, and other sovereign bonds in developed foreign markets, lagged market averages. However, over the first two months of 2010, we began to detect a shift in global market sentiment as investors appeared to pay more attention to the underlying fundamentals of individual companies and issuers, and less to bargain-hunting. In our view, this may suggest the beginning of a change in their focus toward higher-quality securities in the stock and bond markets. More Aggressive Underlying Funds Outperformed As might be expected during the early and middle stages of an economic recovery, the underlying funds investing in small- and midcap stocks generally produced the most attractive absolute returns, followed by funds investing in international equities and those investing in high yield bonds. Among underlying funds, above-average performers included Dreyfus Alpha Growth Fund, Dreyfus Midcap Value Fund, International Stock Fund, Dreyfus Emerging Markets Fund, Dreyfus Global Real Estate Securities Fund and Dreyfus High Yield Fund. 4 Strong relative results from these winners were offset to a degree by lagging results from Dreyfus StrategicValue Fund, Dreyfus S&P STARS Opportunities Fund, and Emerging Markets Opportunity Fund. In November 2009, the Dreyfus Investment Committee made a change to the way assets are allocated among each of the funds underlying investments, shifting 5% of developed international equity assets from Newton International Equity Fund to Dreyfus International Stock Index Fund. The impact of this change on the funds performance was negligible. Positioned for the Next Phase of the Economic Cycle The current economic recovery has been weaker than most rebounds since World War II. In our judgment, investors are likely to become increasingly selective as a subpar recovery matures, favoring stocks of companies with the ability to produce steady revenues and earnings growth and bonds that can reliably generate competitive levels of income in todays low interest-rate environment. Therefore, unlike the bargain-hunting rally of 2009, we believe that the financial markets over the remainder of 2010 will be driven by the fundamental strengths and weaknesses of individual securities. If investors favor fundamentally sound stocks and bonds, as we expect them to do, the market environment may prove to be especially well suited to the active portfolio management styles provided by each of the underlying funds. March 15, 2010 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figure provided reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through January 1, 2011, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the funds return would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance.The Barclays Capital U.S. Aggregate Bond Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities and asset-backed securities with an average maturity of 1-10 years. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Conservative Allocation Fund from October 1, 2009 (commencement to operations) to February 28, 2010.
